DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/15/2022 has been entered. Claims 1-15 remain for examination. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments filed on 6/15/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a wireless communication device as recited in claim 1comprising: 
an antenna for transmitting and receiving a radio wave to and from a reader/writer, a rectifying circuit that is connected to said antenna and rectifies said radio wave received by said antenna to generate voltage, a logic circuit driven by said voltage generated by said rectifying circuit, wherein an output of the rectifying circuit is connected to an input of the logic circuit for supplying said voltage to the logic circuit, and a switch circuit that is disposed contactlessly with respect to said antenna and operates on the basis of an output signal of said logic circuit, wherein the switch circuit includes a wiring and a switch element, an output of the logic circuit is connected to the switch element such that the switch element is switched between an ON condition and an OFF condition in response to the operation of the logic circuit, and the operation of said switch element varies the impedance of said antenna.

ii. a wireless communication device as recited in claim 14 comprising: 
an antenna for transmitting and receiving a radio wave, a rectifying circuit that is connected to said antenna and rectifies said radio wave received by said antenna to generate voltage, a logic circuit that operates by said voltage generated by said rectifying circuit, and a switch circuit that is disposed contactlessly with respect to said antenna and operates on the basis of an output signal of said logic circuit, wherein the switch circuit includes a wiring and a switch element, and the operation of said switch element varies the impedance of said antenna, and wherein the length of said wiring included in said switch circuit is 1/64 wavelengths or more of a communication radio wave.  

iii. a wireless communication device as recited in claim 15 comprising: 
an antenna for transmitting and receiving a radio wave, a rectifying circuit that is connected to said antenna and rectifies said radio wave received by said antenna to generate voltage, a logic circuit that operates by said voltage generated by said rectifying circuit, and a switch circuit that is disposed contactlessly with respect to said antenna and operates on the basis of an output signal of said logic circuit, wherein the switch circuit includes a wiring and a switch element, and the operation of said switch element varies the impedance of said antenna, and wherein said wiring included in said switch circuit is loop-shaped.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887                                                                                                                                                                                                        1